Citation Nr: 0124491	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back pain as 
secondary to the service-connected disability of the sural 
nerve distribution of the left foot.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 8 to April 
29, 1971.

This appeal arose from a February 1996 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a low back disorder as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot.

The Board had originally issued a decision in this case in 
February 2001.  However, that decision has been vacated and 
this decision will issued in its place.


FINDING OF FACT

There is no medical evidence of a diagnosis of a current low 
back disorder.


CONCLUSION OF LAW

Service connection for low back pain as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot is not warranted.  38 U.S.C.A. §§ 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
veteran has not identified any relevant records which have 
not been obtained and he was afforded a VA examination of his 
back in connection with his secondary service connection 
claim.  The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The veteran was informed of the needed evidence in 
the statement of the case provided to him.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2001).  Secondary service-connection 
may also be granted for the degree to which a non-
service-connected disorder is aggravated by a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The objective evidence of record shows that the veteran first 
complained of low back pain during an October 1995 VA 
examination.  He indicated that this pain had been present 
for approximately five years, ever since he had fallen off 
his fence on top of a garbage can while trying to repair 
something.  He made no mention of his ankle playing any role 
in this fall.  He stated that he suffered from almost 
constant pain, which was made worse by prolonged standing or 
walking.  He denied radiation, but stated that he had 
occasional tingling in the anterior regions of both thighs.  
His posture was erect and his gait was normal.  An x-ray of 
the lumbar spine revealed no abnormalities.  The diagnosis 
was chronic low back pain, cause undetermined, x-ray 
negative.

During a VA examination conducted in February 1997, the 
veteran made no mention of his back.  He was re-examined by 
VA in August 1997.  He stated that he had first noted low 
back pain in 1988 or 1989.  He denied suffering any back 
injury.  He described experiencing a sharp pain in the back 
after walking one block.  The objective examination found no 
postural abnormalities or fixed deformities and there was no 
evidence of spasms.  Forward flexion was to 75 degrees; 
extension was to 35 degrees; lateral flexion was to 30 
degrees bilaterally; and rotation was to 35 degrees 
bilaterally.  He had mild pain on range of motion.  An x-ray 
was negative.  The diagnosis was low back pain.  The examiner 
commented that there was no low back diagnosis of record, 
save for pain.  It was noted that the veteran was about 70 
pounds overweight, and that this probably contributed to his 
pain.  It was then stated that "[i]n my opinion, the back 
pain is not primarily related to his service-connected left 
foot condition."

After a careful review of the evidence of record, it is found 
that service connection for low back pain is not warranted.  
Initially, it is noted that there is no diagnosis of a low 
back disability of record.  The only diagnosis is of pain, a 
symptom.  Pain alone, without evidence of a diagnosed or 
identifiable underlying malady or condition, does not 
constitute by itself a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); dismissed in part, vacated in part, 
remanded in part, 259 F.3d 1356 (Fed. Cir. 2001).  Because 
the veteran has not submitted any objective evidence of the 
current existence of any low back disability (either distinct 
from or related to a service-connected condition) for which 
service connection could be granted, entitlement to secondary 
service connection for low back pain is not established.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for low back pain as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot.


ORDER

Service connection for low back pain as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 


